Citation Nr: 1242145	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  07-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served with the Marine Corps, Marine Corps Reserves, and the Army Reserves from November 1974 to May 1987 with various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  

Specifically, the Veteran served with the Marine Corps (to include the Reserves component) from November 1974 to November 1980, with active duty periods from December 1974 to April 1975 and again from June 1976 to June 1978.  

The Veteran then enlisted with the Army Reserves in May 1981 and served through May 1987 with various periods of ACDUTRA and INACDUTRA.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. The Veteran had a hearing before the Board in January 2010 and the transcript is of record.

The case was previously before the Board in May 2010 and October 2011, at which times the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

REMAND

The Veteran claims he has severe osteoarthritis in both knees as a result of his duties and various injuries incurred during active duty and ACDUTRA times during his military service.  Specifically, during service the Veteran indicates he frequently repelled from mountains, buildings and helicopters causing injuries to his joints. 

The facts of this case are complex.  The Veteran's service personnel and treatment records indicate the Veteran had a lengthy career in the military.  During that time, he was seen sporadically for left and right knee pain.  Service treatment records indicate he was treated for a probable bruised right knee cap in December 1976, an abrasion of the right knee in August 1977 following a basketball injury, and a swollen left knee in June 1986.  All of these injuries were noted during a period of active duty or ACDUTRA.  Indeed, the June 1986 left knee injury, which was related to playing basketball, was specifically determined to have occurred "in the line of duty." 

The Veteran, however, also had injuries and surgeries to his knees unrelated to service.  His records indicate an October 1984 right knee ligament sprain.  It is not entirely clear whether this was during a period of ACDUTRA, but there is no line of duty determination indicating the sprain is related to service.  The Veteran also had a right leg work-related injury in July 1980 and a left knee arthroscopic debridement in December 1985.

Curiously, despite the injuries, all periodic examinations during his service were "normal" with respect to the knee.  Examinations conducted in May 1976, June 1978, May 1981, and February 1986 all found no knee abnormalities.  The Veteran, on his February 1986 examination form, did self-report a "trick" left knee, but no actual diagnosis was rendered at the time.

After service, the Veteran had frequent problems and further injuries to his knees.  In January 1991, for example, the Veteran suffered a left knee work-related injury and a right knee injury is noted in 1996.  The Veteran has since undergone a total left knee replacement and a right knee surgery is pending.  Also significant, after service, the Veteran developed type II diabetes and obesity.

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  With regard to Reservists, however, service connection also depends on the type of service at the time of disease or injury.  See generally Smith v. Shinseki, 24 Vet. App. 40 (2010).  That is, a disability must be associated with an injury or disease incurred in ACDUTRA (or active duty), or an injury incurred during INACDUTRA.  Id.

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for arthritis may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  The presumption is inapplicable for ACDUTRA or INACDUTRA time frames.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Thus, this claim depends on when the Veteran's arthritis was first manifested and whether the arthritis can be attributed to a disease or injury during active duty or ACDUTRA or, in the alternative, attributed to an injury during INACDUTRA. 

In support of his claim, the Veteran submitted medical opinions dated in March 2010 and May 2010 from his private physicians Dr. K. and Dr. R. respectively.  Both doctors noted the Veteran's advanced osteoarthritis.  Dr. R. specifically found the Veteran's service duties and injuries very likely "contributed" to his osteoarthritis.  Dr. K. merely noted in-service treatment, but did not proffer an opinion specifically with regard to etiology.  

The Veteran was afforded a VA examination in November 2010 where the examiner noted and considered the Veteran's description of his in-service duties, to include repelling down mountains, buildings and helicopters.  The examiner noted the Veteran's description of in-service injury, but did not specifically reference any of the injuries objectively found in his service treatment records.  The examiner diagnosed the Veteran with degenerative arthritis of the bilateral knees opining the diagnosis "less likely as not" related to his service.  Rather, the examiner felt the Veteran's obesity and diabetes, along with industrial post-service injuries were more likely the causal factors of his arthritis.  The examiner concluded by stating that the Veteran's service "may have only played a minor role" in the development of his current arthritis.  

In the most recent remand, the Board noted that the opinion was inadequate and it is not likely that the examiner actually reviewed the service treatment records available at that time because none of the confirmed in-service injuries were noted in the report.  In addition, the Veteran's Reserves records were not associated with the claims folder.

In light of the ambiguities in the VA examination, the missing military records, and the fact that the examiner did not seem to consider or reference actual injuries documented in the Veteran's military records, the Board remanded these issues to obtain missing records and a new medical opinion.

Within the October 2011 Remand, the Board specifically directed that the same examiner render an addendum opinion after reviewing any obtained personnel and service treatment records.  If the same examiner was not available, the Board directed that the Veteran be afforded a new VA examination.

A medical opinion was obtained in January 2012, but by a different VA examiner, with no explanation as to whether the examiner who provided the November 2010 opinion was unavailable.  This new examiner, moreover, did not examine the Veteran, but based the opinion on a review of the record.  The examiner essentially agreed with the November 2010 VA examiner's opinion.  

In a September 2012 statement, the Veteran argues that the January 2012 opinion is inadequate because it was done without an examination and without consideration of his description of in-service duties.  The Board agrees.

It does not appear any medical opinion of record was rendered with a complete and accurate picture of the facts of this case.  No examiner indicated the approximate date of incurrence of arthritis, and no medical examiner accurately described both in-service and post-service injuries.  The January 2012 VA medical opinion, moreover, was done by a different examiner without the benefit of an actual physical examination, which is in conflict with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  For these reasons, a new VA examination is indicated.  

The VA must also take this opportunity to obtain recent VA and private treatment records, especially in light of the Veteran's "pending" right knee surgery.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who treated his bilateral knees since January 2012, to include any right knee surgical records.  After securing the necessary release, the RO is to obtain these records, including and VA outpatient treatment records.  All efforts to obtain identified medical records must be fully documented, and any VA facility must specifically provide a negative response if records are not available.

2.  Prior to the examination, the AMC/RO should specifically identify the appellant's periods of active duty, ACDUTRA, and INACDUTRA.  

3.  After completion of the foregoing, to the extent available, schedule the Veteran for an orthopedic VA examination to determine the current nature and likely etiology of his bilateral knee disabilities.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

To assist the examiner in addressing these questions, provide him/her with a list of all of the appellant's periods of active duty, ACDUTRA, and INACDUTRA.  

The examiner is to conduct a thorough examination and provide diagnoses for any pathology found.  

Based on examination findings and a review of the record, the examiner must address the following:

(a)  Specifically identify all diagnoses affecting both knees.  

(b)  Does the Veteran currently have arthritis of the bilateral knees?  

(c)  If yes, indicate the approximate date of clinical onset of the arthritis for each knee.  

(d)  If the onset was after active duty service (i.e., after December 1975 to April 1975; or after June 1976 to June 1978), is it at least as likely as not (50 percent probability) that the Veteran developed arthritis within the first year after his separation from service to a compensable degree (i.e., x-ray evidence of arthritis with any objective loss of motion);

(e)  If the Veteran did not develop arthritis in one or both of his knees within the first year after his separation, is it at least as likely as not (50 percent probability) that any currently diagnosed disability affecting either knee was otherwise incurred in or related to any incident of his active duty service, ACDUTRA, or injury incurred during a period of INACDUTRA?  In answering this question, the examiner must consider and discuss the Veteran's in-service repelling duties and in-service injuries versus post-service injuries, post-service diabetes and obesity. 

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  The examiner must also reconcile the opinion with the other opinions of record, to include prior VA examinations (November 2010 and January 2012) and private opinions (i.e. Dr. R. and Dr. K,). 

If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Then, readjudicate the Veteran's issues remaining on appeal.  If any of the claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

